Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 20 depends on claim 20.  This maybe a typo and Examiner has addressed claim 20 to depend on claim 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Integrated 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Houle US 20170212517 in view of Hunter US 20030019934.

Applicant’s invention is a camera applied or intended to be used on a forklift.

Regarding claim 1, Houle teaches a multi-function camera system, applied to a forklift truck, comprising: (Houle Fig.1D cameras 922 and 925)

a camera device arranged at a front side of the forklift truck and comprising a camera lens (Houle Fig.1D cameras 922 and 925 All cameras have lens) and 

the camera lens used for shooting a real image in front of the forklift truck; (Houle Fig.5 and para 73; camera element 925 captures images of the scene disposed before the front 119 of the vehicle 11, including the load object 12)

(Houle Fig.9 #921 image processor)

a display device arranged on the forklift truck and (Houle Fig. 1D # 930 display and #117 HUD display; Para 64)

coupled to the image processing unit, used for displaying the real image shot by the camera device or processed by the image processing unit; (Houle Fig.9 camera 926 coupled to image processor 921 by imager 920 and Para 64; The display 930 is operable for rendering a real time visual representation 931 of the observed scene disposed before the front 119 of the vehicle 11 based on the corresponding second video signal 928.)

thereby overlaying the merchandise information onto the real image. (Houle para 74, outlining the load object 12 and data relating to its dimensions, a distance from the front 119 of the lifting member 113 forks to the nearest surface of the load item 12, and an alignment (e.g., including angular displacement data) to pick-up points disposed on the pallet, which comprise locations associated with the load object 12 at which it may be lifted securely, safely, and without damage. The transparent load representation 33 is superimposed by the display 930, e.g., on the HUD 117, in an overlay rendered over the rendered representation of the visual scene disposed before the front 119 of the vehicle 11. Also para 43 network presenting information relating to lifting and moving load)

Houle teaches all of the limitation of claim 1 but does not explicitly teach the following limitations. However Hunter teaches 

a fill light module; (Hunter Fig. 2m #16 illumination light sources and #18 aiming light sources)

 the fill light module used for providing at least one color of illumination light in a shooting direction of the camera lens; (Hunter Fig.2m and para 117 imaging module 10-9 camera, and Fig.8h; para 10; the invention can include at least one multiple color emitting light source comprising a plurality of different colored LED dies each independently drivable so that the overall color emitted by the light source can be controlled and varied.) images sensor id a camera see (Hunter Para 229; image sensor 32, such as a color or monochrome 1D or 2D CCD, CMOS, NMOS, PMOS, CID or CMD solid state image sensor, together with an imaging optics assembly 40 for receiving and focusing an image of object T onto image sensor 32.)

wherein the image processing unit includes an identification module; (Hunter para 117 imagine module 10-9)

the identification module is used for identifying an optical identification code in the real image shot by the camera device and (Hunter para 117 imaging module camera designed for imaging bar code reader and OCR)

(Hunter para 244; assembly 188-1 may be a server of the network and may incorporate web pages for viewing by the remaining processor assemblies of the network. a processor system external [remote] to processor system 140)

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Houle in view of Hunter such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of incorporating scanners into housings and access control equipment para 222-244; and may be mounted in a stationary position adapted for optical reader or may otherwise be mounted (replaceably or fixedly) in a stationary position. 

Regarding claim 2, Houle and Hunter teach all of the limitations of claim 1 and further teach, wherein the fill light module comprises a plurality of fill light lamps arranged at a surrounding of the camera lens. (Hunter Fig. h image sensor i.e. camera surrounded by #16 and #18)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Houle in view of Hunter such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of incorporating scanners into housings and access control equipment para 222-244; and may be mounted in a stationary position adapted for optical reader or may otherwise be mounted (replaceably or fixedly) in a stationary position. 

Regarding claim 3, Houle and Hunter teach all of the limitations of claim 2 and further teach, wherein the plurality of fill light lamps are capable of providing different color of lights. (Hunter Fig.8h; para 10; the invention can include at least one multiple color emitting light source comprising a plurality of different colored LED dies each independently drivable so that the overall color emitted by the light source can be controlled and varied.))
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Houle in view of Hunter such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of incorporating scanners into housings and access control equipment para 222-244; and may be mounted in a stationary position adapted for optical reader or may otherwise be mounted (replaceably or fixedly) in a stationary position. 

Regarding claim 4, Houle and Hunter teach all of the limitations of claim 1 and further teach, wherein the camera device further comprises a laser head for projecting an auxiliary positioning laser beam toward a front thereof. (Hunter para 59; FIG. 6k is a perspective view of an imaging module according to the invention which incorporates aiming light sources provided by laser diodes;)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Houle in view of Hunter such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of incorporating scanners into housings and access control equipment para 222-244; and may be mounted in a stationary position adapted for optical reader or may otherwise be mounted (replaceably or fixedly) in a stationary position. 

Regarding claim 5, Houle and Hunter teach all of the limitations of claim 4 and further teach, wherein the laser head is a laser head of a point shape, a flat shape or a cross shape. (Hunter para 58; FIGS. 6h [flat shape], 6i[cross shape]; 6l [point shape], and 6j are diagrams illustrating various aiming and illumination patterns which may be projected onto a target by a module of the invention;)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Houle in view of Hunter such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of incorporating scanners into housings and access control equipment para 222-244; and may be mounted in a stationary position adapted for optical reader or may otherwise be mounted (replaceably or fixedly) in a stationary position. 

Regarding claim 6, Houle and Hunter teach all of the limitations of claim 4 and further teach, wherein the image processing unit further comprises a positioning module; (Hunter para 58, laser [positioning module] aiming and illumination pattern projected onto a target) (Also para 1555; The split line aiming pattern comprising segments 648 allows a user to easily align the center of the module's field of view with a center of a region of interest.)

 (Hunter para 58; FIGS. 6h [flat shape], 6i [cross shape]; 6l [point shape], and 6j are diagrams illustrating various aiming and illumination patterns which may be projected onto a target by a module of the invention;) MPEP 2144.04 Aesthetic Design Changes to the projected pattern.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Houle in view of Hunter such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of incorporating scanners into housings and access control equipment para 222-244; and may be mounted in a stationary position adapted for optical reader or may otherwise be mounted (replaceably or fixedly) in a stationary position. 

Regarding claim 7, Houle and Hunter teach all of the limitations of claim 1 and further teach, wherein the display device is a monitor capable of displaying an image or a Head Up Display (HUD) capable of displaying an image on a front windshield of the forklift truck. (Houle Fig.1D #117)

Regarding claim 8, Houle and Hunter teach all of the limitations of claim 7 and further teach, wherein the optical identification code identified by the identification module is any one of one to four dimensional codes. (Hunter para 160; module 10-22 because of high image quality can be successfully employed to read bar codes)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Houle in view of Hunter such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of incorporating scanners into housings and access control equipment para 222-244; and may be mounted in a stationary position adapted for optical reader or may otherwise be mounted (replaceably or fixedly) in a stationary position. 

Regarding claim 9, Houle and Hunter teach all of the limitations of claim 8 and further teach, wherein the camera device is arranged on a fork module capable of performing ascending and descending movements at the front side of the forklift truck. (Houle camera can view Fig.2A ascending and Fig.3A descending movements at the front side of the forklift truck)

Regarding claim 10, Houle and Hunter teach all of the limitations of claim 9 and further teach, wherein the image processing unit is an Electronic Control Unit (ECU). (Houle Fig.9 processor) Based on Applicant specifications para 18; the image processing unit is an Electronic Control Unit (ECU).

Regarding claim 11, Houle and Hunter teach all of the limitations of claim 3 and further teach, wherein the display device is a monitor capable of displaying an image or a Head Up Display (HUD) capable of displaying an image on a front windshield of the forklift truck. (Houle Fig. 1D # 930 display and #117 HUD display; Para 64)

Regarding claim 12, Houle and Hunter teach all of the limitations of claim 11 and further teach, wherein the optical identification code identified by the identification module is any one of one to four dimensional codes. (Hunter para 160; module 10-22 because of high image quality can be successfully employed to read bar codes)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Houle in view of Hunter such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of incorporating scanners into housings and access control equipment para 222-244; and may be mounted in a stationary position adapted for optical reader or may otherwise be mounted (replaceably or fixedly) in a stationary position. 

Regarding claim 13, Houle and Hunter teach all of the limitations of claim 12 and further teach, wherein the camera device is arranged on a fork module capable of performing ascending and descending movements at the front side of the forklift truck. (Houle camera can view Fig.2A ascending and Fig.3A descending movements at the front side of the forklift truck)

Regarding claim 14, Houle and Hunter teach all of the limitations of claim 5 and further teach, wherein the display device is a monitor capable of displaying an image or a Head Up Display (HUD) capable of displaying an image on a front windshield of the forklift truck. (Houle Fig. 1D # 930 display and #117 HUD display; Para 64)

Regarding claim 15, Houle and Hunter teach all of the limitations of claim 14 and further teach, wherein the optical identification code identified by the identification module is any one of one to four dimensional codes. (Hunter para 160; module 10-22 because of high image quality can be successfully employed to read bar codes)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Houle in view of Hunter such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of incorporating scanners into housings and access control equipment para 222-244; and may be mounted in a stationary position adapted for optical reader or may otherwise be mounted (replaceably or fixedly) in a stationary position. 

Regarding claim 16, Houle and Hunter teach all of the limitations of claim 15 and further teach, wherein the camera device is arranged on a fork module capable of performing ascending and descending movements at the front side of the forklift truck. (Houle camera can view Fig.2A ascending and Fig.3A descending movements at the front side of the forklift truck)

Regarding claim 17, Houle and Hunter teach all of the limitations of claim 6 and further teach, wherein the display device is a monitor capable of displaying an image or a Head Up Display (HUD) capable of displaying an image on a front windshield of the forklift truck. (Houle Fig. 1D # 930 display and #117 HUD display; Para 64)

Regarding claim 18, Houle and Hunter teach all of the limitations of claim 17 and further teach, wherein the optical identification code identified by the identification module is any one of one to four dimensional codes. (Hunter para 160; module 10-22 because of high image quality can be successfully employed to read bar codes)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Houle in view of Hunter such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of incorporating scanners into housings and access control equipment para 222-244; and may be mounted in a stationary position adapted for optical reader or may otherwise be mounted (replaceably or fixedly) in a stationary position. 

Regarding claim 19, Houle and Hunter teach all of the limitations of claim 18 and further teach, wherein the camera device is arranged on a fork module capable of performing ascending and descending movements at the front side of the forklift truck. (Houle camera can view Fig.2A ascending and Fig.3A descending movements at the front side of the forklift truck)

Regarding claim 20, Houle and Hunter teach all of the limitations of claim 19 and further teach, wherein the image processing unit is an Electronic Control Unit (ECU). (Houle Fig.9 processor) Based on Applicant specifications para 18; the image processing unit is an Electronic Control Unit (ECU).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664